______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH



DARLENE SCHMIDT,

               Plaintiff,                                MEMORANDUM DECISION
                                                       AND ORDER ADOPTING REPORT
vs.                                                      AND RECOMMENDATION

GOVERNOR GARY HERBERT,                                    Case No. 2:18CV311-DAK-BCW

               Defendant.                                       Judge Dale A. Kimball




       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Brooke C. Wells under 28 U.S.C. § 636(b)(1)(B).

On February 6, 2019, Magistrate Judge Wells issued a Report and Recommendation,

recommending that Defendant’s Motion to Dismiss be granted and that Defendant’s Motion to

Quash Service, Plaintiff’s Motion to Determine Jurisdiction, Plaintiff’s Motion to Strike,

Plaintiff’s Motion re: California A7, and Plaintiff’s Motion to Review Judicial Duties be

considered moot. The Report and Recommendation notified Plaintiff that any objection to the

Report and Recommendation was required to be filed within fourteen days of receiving it.

Plaintiff filed an objection on February 19, 2019.

       A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the

Report and Recommendation, Plaintiff’s objections to the Report and Recommendation, and the
record de novo. The court agrees with Magistrate Judge Wells’ recommendation to dismiss the

case for failure to state a claim upon which relief can be granted. The court construes pro se

filings liberally and has carefully read Plaintiff’s filings. See Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). However, despite the length of Plaintiff’s filings, the court cannot find

any actionable legal claims or facts to support such claims.

       Accordingly, the court adopts and affirms Magistrate Judge Wells’ Report and

Recommendation in its entirety. The court grants Defendant’s Motion to Dismiss [Docket No.

14], which moots Defendant’s Motion to Quash Service [Docket No. 14], Plaintiff’s Motion to

Determine Jurisdiction [Docket No. 22], Plaintiff’s Motion to Strike [Docket No. 28], Plaintiff’s

Motion re: California A7 [Docket No. 29], and Plaintiff’s Motion to Review Judicial Duties

[Docket No. 30]. This case is DISMISSED with prejudice for failure to state a claim upon which

relief can be granted.

       DATED this 27th day of February, 2019.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                 2
